Case: 19-40225      Document: 00515424912         Page: 1    Date Filed: 05/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 19-40225                            May 21, 2020
                                                                             Lyle W. Cayce
LARRY MICHAEL MAPLES,                                                             Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:17-CV-560


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Larry Michael Maples, Texas prisoner # 1965775, moves for a certificate
of appealability (COA) to appeal the denial of his 28 U.S.C. § 2254 application
challenging his conviction of capital murder. He contends that the district
court erred by dismissing on the merits and without holding an evidentiary
hearing on claims that (1) his trial counsel rendered ineffective assistance by
(a) failing to hire a ballistics expert or a medical expert and (b) advising Maples


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40225    Document: 00515424912    Page: 2   Date Filed: 05/21/2020


                                No. 19-40225

not to testify at trial, and (2) his trial and appellate counsel rendered
ineffective assistance by failing to mount a defense based on sudden passion.
      To obtain a COA with respect to the denial of a § 2254 application, a
prisoner must make “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483 (2000). If
a district court has rejected a claim on its merits, the petitioner “must
demonstrate that reasonable jurists would find the district court’s assessment
of the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484.
Maples fails to make the necessary showing. To the extent that he requests a
COA regarding the district court’s denial of an evidentiary hearing, we
construe his motion as a direct appeal of that issue, see Norman v. Stephens,
817 F.3d 226, 234 (5th Cir. 2016), and affirm.      See Cullen v. Pinholster,
563 U.S. 170, 185-86 (2011).
      Accordingly, Maples’s motion for a COA is DENIED, and the district
court’s denial of an evidentiary hearing is AFFIRMED.




                                      2